DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 24 September 2019.
Claims 1 – 9 are pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character 80 in figs. 1A, 1B are not mentioned in the written description of applicant’s specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 1, the limitation, “a quick release structure”, is indefinite because the term “quick release” implies a structure where the disconnection is rapid; however, the claims are directed to a screwing device wherein a screwing device is not rapid and not classified as “quick release”.  Thus, it is ambiguous as to what portion of the pneumatic device described in the claims is the “quick release structure”.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a quick release structure”, to mean “a release structure”.  Please note, since claims 2 – 9 depends upon claim 1, claims 2 – 9 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 6, line 3, the limitation, “an anti-skid pattern”, is indefinite because it is ambiguous what patterns make up an anti-skid pattern.  The term, “anti-skid”, is directed towards a function of the pattern but not towards a specific type or form of pattern thus one having ordinary skill in the art would not be able to ascertain what specific type of form of pattern is an anti-skid pattern.  For the purpose of compact prosecution, the examiner interprets the limitation, “an anti-skid pattern”, as any pattern capable of performing the function of achieving an anti-slip effect when the user holds the outer surface of the peripheral wall of the housing along this pattern.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Ward et al. (US 5,251,367) – Annotated fig. 3)]Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US 5,251,367), hereinafter Ward.

Regarding claim 1, Ward discloses a pneumatic device (10”, fig. 3) with a quick release structure, comprising: 
a housing (12, fig. 3) having a peripheral wall (circumferential wall of housing 12, fig. 3) defining an accommodating space (interior space A of housing 12, annotated fig. 3) for accommodation of an output shaft (20, fig. 3 – the examiner deems piston 20 has a hollow shaft and outputs kinetic energy via impacts), and the peripheral wall (circumferential wall of housing 12) being provided with a first connecting portion (15, fig. 3); and 
a front cover (86, fig. 3) having a second connecting portion (screw threads B, annotated fig. 3) which is detachably coupled to the first connecting portion (15).

Regarding claim 3, Ward discloses the output shaft (23) includes a needle holder (90, fig. 3) and an impact mechanism (88, fig. 3), and the needle holder (90) is drivingly connected to the impact mechanism (88).

Regarding claim 5, Ward discloses the front cover (86) has an abutting surface (96, fig. 3) facing the needle holder (90), and an elastic member (94, fig. 3) is disposed between the needle holder (90) and the abutting surface (96).

Regarding claim 7, Ward discloses a coupling member (80, 80’, figs. 2, 3) whose circumferential surface is engaged with an inner surface of the peripheral wall (Figs. 2, 3 show when cylindrical housing extension 80 or angled cylindrical housing extension 80’ coupled to housing 12, the circumferential surface of 80, 80’ is engaged or connected with the inner surface or interior surface of the peripheral wall or circumferential wall of housing 12), and the coupling member (80, 80’) has an inner thread (84, figs. 2, 3).

[AltContent: textbox (I)][AltContent: ][AltContent: textbox (F)][AltContent: ]
    PNG
    media_image3.png
    707
    563
    media_image3.png
    Greyscale
[AltContent: textbox (G)][AltContent: textbox (H)][AltContent: textbox (Mikiya et al. (US 3,343,246)
Annotated fig. 1)]Claims 1 –  4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikiya et al. (US 3,344,868), hereinafter Mikiya.

Regarding claim 1, Mikiya discloses a pneumatic device with a quick release structure, comprising: 
a housing (2, fig. 1) having a peripheral wall (circumferential wall of extended cylindrical member 2, fig. 1) defining an accommodating space (interior space F of extended cylindrical member 2, fig. 1) for accommodation of an output shaft (6, fig. 1 – the examiner deems piston 6 has a hollow shaft and outputs kinetic energy via impacts), and the peripheral wall (interior wall of extended cylindrical member 2) being provided with a first connecting portion (screw threads G, annotated fig. 1); and 
(5, fig. 1) having a second connecting portion (screw threads H, annotated fig. 1) which is detachably coupled to the first connecting portion (G).

Regarding claim 2, Mikiya discloses the first connecting portion (G, annotated fig. 1) is an inner thread on the peripheral wall (circumferential wall of extended cylindrical member 2), the second connecting portion (H, annotated fig. 1) is an outer thread for meshing with the first connecting portion (G) in the form of the inner thread. 

Regarding claim 3, Mikiya discloses the output shaft (6) includes a needle holder (9, fig. 1) and an impact mechanism (7, fig. 1), and the needle holder (9) is drivingly connected to the impact mechanism (7).

Regarding claim 4, Mikiya discloses the needle holder (9, fig. 1) is provided with a plurality of needle apertures (Col. 3, ll. 17 – 19; “axial holes”), in each of the needle apertures (“axial holes”) is inserted a rust removing needle (8, fig. 1) which has a head portion (Col. 3, ll. 19 – 21; “rear expanded ends” of pins 8) and a rust removing rod (rod-shaped portion of needles 8, fig. 1), and the head portion (“rear expanded ends” of pins 8) has a diameter larger than a diameter of each of the needle apertures (“axial holes”) (fig. 1 and col. 3, ll. 19 – 21).

Regarding claim 7, Mikiya discloses a coupling member (3, fig. 1) whose circumferential surface is engaged with an inner surface of the peripheral wall (Fig. 1 shows the inner circumferential surface of cylindrical member 3 engaged or connected with the inner surface or interior surface of the peripheral wall or circumferential wall of extended cylindrical member 2), and the coupling member (3) has an inner thread (screw thread I, annotated fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, in view of Neumaier et al. (US 5,586,606), hereinafter Neumaier.

Regarding claim 6, Ward discloses the invention as recited in claim 1.
Ward does not explicitly disclose the peripheral wall of the housing has an outer surface which is provided with an anti-skid pattern.
However, Neumaier teaches the peripheral wall (circumferential wall of sleeve 23, figs. 1, 2) of the housing (23, figs. 1, 2) has an outer surface which is provided with an anti-skid pattern (Fig. 1 shows sleeve 23 with gripping area 6 wherein the examiner deems pattern capable of achieving an anti-slip effect when the user holds the outer surface of the circumferential wall of sleeve 23 along gripping area 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pneumatic device, as disclosed by Ward, with the peripheral wall of the housing has an outer surface which is provided with an anti-skid pattern, as taught by Neumaier, with the motivation to provide an area on the housing to allow the user to grip and twist the housing without slipping unscrew the front cover.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, in view of Zhang et al. (US 2019/0169987 A1), hereinafter Zhang.

Regarding claim 8, Ward discloses the invention as recited in claim 1.
Ward does not explicitly disclose the coupling member is made of rubber.
However,  Zhang teaches the coupling member (14, fig. 6) is made of rubber ([0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pneumatic device, as disclosed by Ward, with the coupling member is made of rubber, as taught by Zhang, with the motivation to increase friction between the coupling member and the member coupled to the coupling member to prevent slippage or loosening of the connection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, in view of Kelley et al. (US 3,343,246), hereinafter Kelley.

Regarding claim 9, Ward discloses the invention as recited in claim 1.
Ward does not explicitly disclose the coupling member is made of iron or aluminum.
However, Kelley teaches the coupling member (22, fig. 1) is made of iron or aluminum (Col. 2, ll. 45 – 50 describes housing 20 that comprises screw threads 22 made of aluminum).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pneumatic device, as disclosed by Ward, with the coupling member is made of iron or aluminum, as taught by Kelley, with the motivation to reduce weight of the pneumatic tool (Col. 2, ll. 45 – 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	22 March 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731